Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 8/25/2021. With the amendments, claims 3, 6-11, and 17-22 remain pending.  Claims 3, 6-11, and 17-22 are amended. Claims 1-3, 4, 5, 12-16 and 23-25 have been cancelled.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/25/2021, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 3, 6-11, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 6 is allowable for a children's toy comprising: 
a user input panel comprising a substantially continuous cover portion comprising a natural or synthetic wood touch surface and further comprising at least one capacitive touch pad; 
a processor configured to receive an input signal corresponding to a user interaction with the at least one capacitive touch pad; and 
an audio speaker configured to receive an output signal from the processor and to output a sound corresponding to the user interaction with the at least one capacitive touch pad, 
wherein the toy is a children's orchestra toy, and wherein the user input panel is generally circular, and the cover portion comprises an annular panel of wood veneer surrounding a central hub portion. 
Claim 6 has now been amended to incorporates all the underlying claims on which it depends and overcomes the objections to its allowability. The reasons for the allowability of claim 6 now apply as the reasons for allowance. 
Claim 3, 7-11, and 17-22 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 10, 2021